Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 09/02/2022 have been fully considered but they are not persuasive.
Examiner disagrees with the assertion that Suetoshi fails to disclose that the pulse-echo time delay corresponds to a transit time for the first radial ultrasound signal to travel between a periosteum of the bony member and an endosteum of the bony member, see Applicant’s arguments pages 17-20.  Examiner acknowledges the difference between the defined terms “propagation time” and “speed of sound” in Suetoshi, [0087] & [0091], respectively; in light of the amendment to the independent claims, the rejection has been changed such that the propagation time now refers to the claimed pulse-echo time delay.  This is supported in [0055], which teaches that the transceiver 2 can be oriented in either the axial or radial directions.  Therefore, the steps of obtaining a time delay of signals reflected from the periosteum and endosteum remain fundamentally the same whether obtaining an axial or radial time delay.  In the previous actions, Figure 2 (generating signals from transducer 22) was interpreted to be generating signals in the radial direction; likewise, Figure 4 (generating signals from transducer 21) was interpreted to be generating signals in the axial direction.  However, with the teachings of [0055], it is now understood that ultrasound signals can be generated by either transducer 21 or 22 in both the axial and radial directions.  Thus, [0087] can be applied to both the axial and radial signals.  Regarding Applicant’s arguments that the propagation time does not disclose the time for a signal to travel between the periosteum and endosteum of the bone, Examiner upholds the use of [0087] of Suetoshi.  Paragraph [0087] teaches measuring the propagation time of signals reflected from the front surface and signals reflected from the back surface.  Determining the time delay, as defined in Applicant’s invention, one would only need to take a difference of these two values.  For example, in reference to Figure 3, the time difference between the time of reception of wavefront Ma and time of reception of wavefront Mb ([0072]), represents the time delay of signals traveling between the periosteum and endosteum.  Examiner asserts that one having ordinary skill in the art would have been able to determine the time delay of signals traveling between the periosteum and endosteum using the teachings of Suetoshi.
Examiner disagrees with the assertion that Suetoshi fails to disclose generating an estimate of a characteristic of the bone tissue responsive to the axial-transmission time delay and the pulse-echo time delay, see Applicant’s arguments pages 20-21.  Paragraphs [0092] & [0144] teach that the bone strength index is partially derived from the determined thickness of the bone.  Paragraph [0089] teaches that the thickness is calculated using both front-surface reflected signals and back-surface reflected signals.  Therefore, detecting both sets of reflected signals and their respective time delays is an integral step in generating an estimate of a characteristic of the bone tissue.
Regarding claims 2, 9, 16, & 23, see Applicant’s arguments pages 22-23, Examiner upholds the use of Suetoshi.  Figures 4, 9, & 13 illustrate that transducer 21 can send ultrasound signals at various angles, each of these angles representing a different axial direction.  Additionally, it is unclear what is meant by “around the longitudinal axis”, how it differs from “along the longitudinal axis”, and how Suetoshi teaches that ultrasound signals are sent around the longitudinal axis but not along the longitudinal axis.  Suetoshi frequently refers to the propagation of ultrasonic waves as being “along the bone front surface”, see [0052] & [0075], for example.
Regarding claims 5, 12, 19, & 26, see Applicant’s arguments page 23, Examiner upholds the use of Suetoshi.  As taught in [0055], the transceiver 2 can be oriented to send ultrasound signals in either the axial or radial directions.  Therefore, [0103] & [0113] do not necessarily limit the invention to performing the steps of these paragraphs exclusively in the radial direction.  The transceiver 2 can be oriented in the axial direction, and the operation of the system will not change.
Regarding claim 29, see Applicant’s arguments pages 26-27, Examiner upholds the combination of Suetoshi and Cretin.  Cretin illustrates in Figure 3A that the array oscillator set 22 is capable of sending ultrasound signals in both a positive and negative direction.  Paragraph [0055] of Suetoshi teaches that the transceiver 2, which includes transducer 22, can be oriented to send ultrasound signals in either the axial or radial directions.  Because transducer 22 can operate in both the axial and radial directions, incorporating the teachings of Cretin into Suetoshi would result in a system able to send ultrasound signals in a second axial direction opposite to the first axial direction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suetoshi (US 2010/0030080).
Regarding claim 1, Suetoshi teaches a system (bone strength diagnostic device 1, [0048]) for non-invasive and quantitative assessment of the status of bone tissue in a bony member (cortical bone 10, [0050]) within a living organism, comprising:
a transducer (ultrasonic transceiver 2, [0053]) configured for coupling to skin (soft tissues 11, [0051]) disposed over the bony member ([0054]);
The ultrasound transceiver 2 consists of transducer 21 and arrayed transducer 22; therefore, these two transceivers and their respective functions can be considered a single transducer unit.
a controller (device body 3, [0053]) coupled to the transducer and configured to:
Figure 1B & [0053] detail the various parts that comprise the device body 3.
generate a first control signal (electrical signal, [0054]) causing the transducer to generate a first axial ultrasound signal (ultrasonic wave, [0054]) from the transducer towards and into the bony member wherein portions of the first axial ultrasound signal travel along a longitudinal axis of the bony member in a first axial direction ([0073] & Figure 4);
receive first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the first axial ultrasound signal at a first pair of acoustic elements (transducer groups, [0086]) of the transducer after the first and second portions of the first axial ultrasound signal have exited the bony member ([0074]) and generate a first pair of axial output signals (received waves signals, [0084]) in response;
process the first pair of axial output signals to obtain an axial transmission time delay (propagation time, [0087]);
generate a second control signal (electric pulse signal, [0068]) causing the transducer to generate a first radial ultrasound signal (incident wave, [0068]) from the transducer towards and into the bony member wherein portions of the first radial ultrasound signal are reflected by the bony member in a direction away from the longitudinal axis of the bony member ([0069] & Figure 2);
receive first and second portions (front-surface reflected waves & back-surface reflected waves, [0069]) of the first radial ultrasound signal after reflection by the bony member and generate a pulse-echo output signal (electrical signal, [0071]) in response;
process the pulse-echo output signal to obtain a pulse-echo time delay (propagation time, [0087]) corresponding to a transit time for the first radial ultrasound signal to travel between a periosteum (front-surface 10a, [0069]) of the bony member and an endosteum (back-surface 10b, [0069]) of the bony member ([0087]); and
Paragraph [0055] teaches that the transceiver 2 can be oriented to operate in either the circumferential (radial) direction or the longitudinal (axial) direction.  Therefore, the steps of determining a time delay between the reception of the front-surface reflected signals and back-surface reflected signals remain fundamentally the same whether calculating the axial transmission time delay or pulse-echo time delay.
generate an estimate of a characteristic (index related to the bone strength, [0144]) of the bone tissue responsive to the axial-transmission time delay and the pulse-echo time delay (S24, [0144]).
Regarding claim 2, Suetoshi teaches the system of claim 1, wherein the controller is further configured to:
generate a third control signal (electrical signal, [0054]) causing the transducer to generate a second axial ultrasound signal (ultrasonic wave, [0054]) from the transducer towards and into the bony member wherein portions of the second axial ultrasound signal travel along the longitudinal axis of the bony member in a second axial direction ([0073] & Figure 4);
receive first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the second axial ultrasound signal at a second pair of acoustic elements (transducer groups, [0086]) of the transducer after the first and second portions of the second axial ultrasound signal have exited the bony member ([0074]) and generate a second pair of axial output signals (received waves signals, [0084]) in response; and
process the first and second pairs of axial output signals to obtain the axial transmission time delay (propagation time, [0087] & speed of sound, [0091]).
Figure 4 illustrates that the axial ultrasound signals can be propagated in multiple directions; any of these additional signals can serve as the second axial ultrasound signal.  Additionally, the signals are transmitted and processed in an identical manner as the first axial ultrasound signal of claim 1.
Regarding claim 3, Suetoshi teaches the system of claim 2, wherein the second pair of acoustic elements is the first pair of acoustic elements (Figure 13).
Figure 13 illustrates that axial ultrasound signals transmitted at different angles can be processed by the same acoustic elements.
Regarding claim 4, Suetoshi teaches the system of claim 2, wherein the second pair of acoustic elements differs from the first pair of acoustic elements (Figure 4).
Figure 4 illustrates that axial ultrasound signals transmitted at different angles can be processed by different acoustic elements.
Regarding claim 5, Suetoshi teaches the system of claim 2, wherein the controller is further configured, in processing the first and second pairs of axial output signals, to:
determine a first time delay responsive to the first pair of axial output signals ([0103] & [0113]);
determine a second time delay responsive to the second pair of axial output signals ([0103] & [0113]); and
compute the axial transmission time delay responsive to the first time delay and the second time delay (S12, [0103] & S16, [0113]).
The steps of S12 & S16, detailed in [0103] & [0113], respectively, are carried out for all of the axial ultrasound signals, meaning this process applies to both the first and second axial output signals.
Regarding claim 6, Suetoshi teaches the system of claim 5, wherein the controller is further configured, in computing the axial transmission time delay, to average the first time delay and the second time delay ([0103] & [0110]).
Paragraphs [0103] & [0110] state that the calculated propagation time output by the transducer is an average value of the received waves signals.  Therefore, an averaging step occurs between the reception of the signals and transmission of the output signals.
Regarding claim 7, Suetoshi teaches the system of claim 1, wherein the first portion of the first radial ultrasound signal is reflected by the periosteum (front-surface 10a, [0069]) of the bony member and the second portion of the first radial ultrasound signal is reflected by the endosteum (back-surface 10b, [0069]) of the bony member.
Regarding claim 8, Suetoshi teaches a system (bone strength diagnostic device 1, [0048]) for non-invasive and quantitative assessment of the status of bone tissue in a bony member (cortical bone 10, [0050]) within a living organism, comprising:
a first transducer (horizontal arrangement of transducer 21 and arrayed transducer 22 of ultrasonic transceiver 302, Figure 16B & [0183]) configured for coupling to skin (soft tissues 11, [0051]) disposed over the bony member ([0054]);
a second transducer (vertical arrangement of transducer 21 and arrayed transducer 22 of ultrasonic transceiver 302, Figure 16B & [0183]) configured for coupling to skin (soft tissues 11, [0051]) disposed over the bony member ([0054]); and
Paragraph [0054] and Figure 1 teach that ultrasonic transceiver 2 consists of transducer 21 and arrayed transducer 22.  Therefore, the horizontal and vertical arrangements of transducer 21 and arrayed transducer 22 of ultrasonic transceiver 302, as illustrated in Figure 16B, can each serve as a single transducer unit.  Though this embodiment is described as part of modified embodiment 13, the functions of transducer 21 and arrayed transducer 22 are described in embodiment 1.
a controller (device body 3, [0053]) coupled to the first and second transducers and configured to:
generate a first control signal (electrical signal, [0054]) causing the first transducer to generate a first axial ultrasound signal (ultrasonic wave, [0054]) from the first transducer towards and into the bony member wherein portions of the first axial ultrasound signal travel along a longitudinal axis of the bony member in a first axial direction ([0073] & Figure 4);
receive first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the first axial ultrasound signal at a first pair of acoustic elements (transducer groups, [0086]) of the first transducer after the first and second portions of the first axial ultrasound signal have exited the bony member ([0074]) and generate a first pair of axial output signals (received waves signals, [0084]) in response;
process the first pair of axial output signals to obtain an axial transmission time delay (propagation time, [0087]);
generate a second control signal (electric pulse signal, [0068]) causing the second transducer to generate a first radial ultrasound signal (incident wave, [0068]) from the second transducer towards and into the bony member wherein portions of the first radial ultrasound signal are reflected by the bony member in a direction away from the longitudinal axis of the bony member ([0069] & Figure 2);
Both transducers are capable of sending and receiving both axial and radial signals.  Figure 4 shows transducer 22 receiving axial signals sent by transducer 21; transducer 22 can also send and receive axial signals by itself, as illustrated in Figure 7.  Figure 2 illustrates transducer sending and receiving radial signals.  Additionally, because the two transducers are arranged perpendicularly from each other, any signal sent by the first transducer can be considered an axial signal, while any signal sent by the second transducer can be considered a radial signal.
receive first and second portions (front-surface reflected waves & back-surface reflected waves, [0069]) of the first radial ultrasound signal after reflection by the bony member and generate a pulse-echo output signal (electrical signal, [0071]) in response;
process the pulse-echo output signal to obtain a pulse-echo time delay (propagation time, [0087]) corresponding to a transit time for the first radial ultrasound signal to travel between a periosteum (front-surface 10a, [0069]) of the bony member and an endosteum (back-surface 10b, [0069]) of the bony member ([0087]); and
Paragraph [0055] teaches that the transceiver 2 can be oriented to operate in either the circumferential (radial) direction or the longitudinal (axial) direction.  Therefore, the steps of determining a time delay between the reception of the front-surface reflected signals and back-surface reflected signals remain fundamentally the same whether calculating the axial transmission time delay or pulse-echo time delay.
generate an estimate of a characteristic (index related to the bone strength, [0144]) of the bone tissue responsive to the axial-transmission time delay and the pulse-echo time delay (S24, [0144]).
Regarding claim 9, Suetoshi teaches the system of claim 8, wherein the controller is further configured to:
generate a third control signal (electrical signal, [0054]) causing the first transducer to generate a second axial ultrasound signal (ultrasonic wave, [0054]) from the first transducer towards and into the bony member wherein portions of the second axial ultrasound signal travel along the longitudinal axis of the bony member in a second axial direction ([0073] & Figure 4);
receive first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the second axial ultrasound signal at a second pair of acoustic elements (transducer groups, [0086]) of the first transducer after the first and second portions of the second axial ultrasound signal have exited the bony member ([0074]) and generate a second pair of axial output signals (received waves signals, [0084]) in response; and
process the first and second pairs of axial output signals to obtain the axial transmission time delay (propagation time, [0087] & speed of sound, [0091]).
Regarding claim 10, Suetoshi teaches the system of claim 9, wherein the second pair of acoustic elements is the first pair of acoustic elements (Figure 13).
Regarding claim 11, Suetoshi teaches the system of claim 9, wherein the second pair of acoustic elements differs from the first pair of acoustic elements (Figure 4).
Regarding claim 12, Suetoshi teaches the system of claim 9, wherein the controller is further configured, in processing the first and second pairs of axial output signals, to:
determine a first time delay responsive to the first pair of axial output signals ([0103] & [0113]);
determine a second time delay responsive to the second pair of axial output signals ([0103] & [0113]); and
compute the axial transmission time delay responsive to the first time delay and the second time delay (S12, [0103] & S16, [0113]).
Regarding claim 13, Suetoshi teaches the system of claim 12, wherein the controller is further configured, in computing the axial transmission time delay, to average the first time delay and the second time delay ([0103] & [0110]).
Regarding claim 14, Suetoshi teaches the system of claim 8, wherein the first portion of the first radial ultrasound signal is reflected by the periosteum (front-surface 10a, [0069]) of the bony member and the second portion of the first radial ultrasound signal is reflected by the endosteum (back-surface 10b, [0069]) of the bony member.
Regarding claim 15, Suetoshi teaches a method of non-invasive and qualitative assessment of the status of bone tissue in a bony member (cortical bone 10, [0050]) within a living organism, comprising the steps of:
acoustically coupling a transducer (ultrasonic transceiver 2, [0053]) to skin (soft tissues 11, [0051]) disposed over the bony member ([0054]); and
The ultrasound transceiver 2 consists of transducer 21 and arrayed transducer 22; therefore, these two transceivers and their respective functions can be considered a single transducer unit.
generating a first axial ultrasound signal (ultrasonic wave, [0054]) from the transducer towards and into the bony member wherein portions of the first axial ultrasound signal travel along a longitudinal axis of the bony member in a first axial direction ([0073] & Figure 4);
receiving first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the first axial ultrasound signal at a first pair of acoustic elements (transducer groups, [0086]) of the transducer after the first and second portions of the first axial ultrasound signal have exited the bony member ([0074]) and generate a first pair of axial output signals (received waves signals, [0084]) in response;
processing the first pair of axial output signals to obtain an axial transmission time delay (propagation time, [0087]);
generating a first radial ultrasound signal (incident wave, [0068]) from the transducer towards and into the bony member wherein portions of the first radial ultrasound signal are reflected by the bony member in a direction away from the longitudinal axis of the bony member ([0069] & Figure 2);
receiving first and second portions (front-surface reflected waves & back-surface reflected waves, [0069]) of the first radial ultrasound signal after reflection by the bony member and generate a pulse-echo output signal (electrical signal, [0071]) in response;
processing the pulse-echo output signal to obtain a pulse-echo time delay (propagation time, [0087]) corresponding to a transit time for the first radial ultrasound signal to travel between a periosteum (front-surface 10a, [0069]) of the bony member and an endosteum (back-surface 10b, [0069]) of the bony member ([0087]); and
Paragraph [0055] teaches that the transceiver 2 can be oriented to operate in either the circumferential (radial) direction or the longitudinal (axial) direction.  Therefore, the steps of determining a time delay between the reception of the front-surface reflected signals and back-surface reflected signals remain fundamentally the same whether calculating the axial transmission time delay or pulse-echo time delay.
generating an estimate of a characteristic (index related to the bone strength, [0144]) of the bone tissue responsive to the axial-transmission time delay and the pulse-echo time delay (S24, [0144]).
Regarding claim 16, Suetoshi teaches the method of claim 15, further comprising the steps of:
generating a second axial ultrasound signal (ultrasonic wave, [0054]) from the transducer towards and into the bony member wherein portions of the second axial ultrasound signal travel along the longitudinal axis of the bony member in a second axial direction ([0073] & Figure 4); and
receiving first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the second axial ultrasound signal at a second pair of acoustic elements (transducer groups, [0086]) of the transducer after the first and second portions of the second axial ultrasound signal have exited the bony member ([0074]) and generate a second pair of axial output signals (received waves signals, [0084]) in response, wherein processing the first pair of axial output signals includes processing the first and second pairs of axial output signals to obtain the axial transmission time delay (propagation time, [0087] & speed of sound, [0091]).
Regarding claim 17, Suetoshi teaches the method of claim 16, wherein the second pair of acoustic elements is the first pair of acoustic elements (Figure 13).
Regarding claim 18, Suetoshi teaches the method of claim 16, wherein the second pair of acoustic elements differs from the first pair of acoustic elements (Figure 4).
Regarding claim 19, Suetoshi teaches the method of claim 16, wherein processing the first and second pairs of axial output signals includes:
determining a first time delay responsive to the first pair of axial output signals ([0103] & [0113]);
determining a second time delay responsive to the second pair of axial output signals ([0103] & [0113]); and
computing the axial transmission time delay responsive to the first time delay and the second time delay (S12, [0103] & S16, [0113]).
Regarding claim 20, Suetoshi teaches the method of claim 19, wherein computing the axial transmission time delay includes averaging the first time delay and the second time delay ([0103] & [0110]).
Regarding claim 21, Suetoshi teaches the method of claim 15, wherein the first portion of the first radial ultrasound signal is reflected by the periosteum (front-surface 10a, [0069]) of the bony member and the second portion of the first radial ultrasound signal is reflected by the endosteum (back-surface 10b, [0069]) of the bony member.
Regarding claim 22, Suetoshi teaches a method of non-invasive and qualitative assessment of the status of bone tissue in a bony member (cortical bone 10, [0050]) within a living organism, comprising the steps of:
acoustically coupling a first transducer (horizontal arrangement of transducer 21 and arrayed transducer 22 of ultrasonic transceiver 302, Figure 16B & [0183]) to skin (soft tissues 11, [0051]) disposed over the bony member ([0054]);
generating a first axial ultrasound signal (ultrasonic wave, [0054]) from the first transducer towards and into the bony member wherein portions of the first axial ultrasound signal travel along a longitudinal axis of the bony member in a first axial direction ([0073] & Figure 4);
receiving first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the first axial ultrasound signal at a first pair of acoustic elements (transducer groups, [0086]) of the first transducer after the first and second portions of the first axial ultrasound signal have exited the bony member ([0074]) and generate a first pair of axial output signals (received waves signals, [0084]) in response;
processing the first pair of axial output signals to obtain an axial transmission time delay (propagation time, [0087]);
acoustically coupling a second transducer (vertical arrangement of transducer 21 and arrayed transducer 22 of ultrasonic transceiver 302, Figure 16B & [0183]) to skin (soft tissues 11, [0051]) disposed over the bony member ([0054]);
Paragraph [0054] and Figure 1 teach that ultrasonic transceiver 2 consists of transducer 21 and arrayed transducer 22.  Therefore, the horizontal and vertical arrangements of transducer 21 and arrayed transducer 22 of ultrasonic transceiver 302, as illustrated in Figure 16B, can each serve as a single transducer unit.  Though this embodiment is described as part of modified embodiment 13, the functions of transducer 21 and arrayed transducer 22 are described in embodiment 1.
generating a first radial ultrasound signal (incident wave, [0068]) from the second transducer towards and into the bony member wherein portions of the first radial ultrasound signal are reflected by the bony member in a direction away from the longitudinal axis of the bony member ([0069] & Figure 2);
Both transducers are capable of sending and receiving both axial and radial signals.  Figure 4 shows transducer 22 receiving axial signals sent by transducer 21; transducer 22 can also send and receive axial signals by itself, as illustrated in Figure 7.  Figure 2 illustrates transducer sending and receiving radial signals.  Additionally, because the two transducers are arranged perpendicularly from each other, any signal sent by the first transducer can be considered an axial signal, while any signal sent by the second transducer can be considered a radial signal.
receiving first and second portions (front-surface reflected waves & back-surface reflected waves, [0069]) of the first radial ultrasound signal after reflection by the bony member and generate a pulse-echo output signal (electrical signal, [0071]) in response;
processing the pulse-echo output signal to obtain a pulse-echo time delay (propagation time, [0087]) corresponding to a transit time for the first radial ultrasound signal to travel between a periosteum (front-surface 10a, [0069]) of the bony member and an endosteum (back-surface 10b, [0069]) of the bony member ([0087]); and
Paragraph [0055] teaches that the transceiver 2 can be oriented to operate in either the circumferential (radial) direction or the longitudinal (axial) direction.  Therefore, the steps of determining a time delay between the reception of the front-surface reflected signals and back-surface reflected signals remain fundamentally the same whether calculating the axial transmission time delay or pulse-echo time delay.
generating an estimate of a characteristic (index related to the bone strength, [0144]) of the bone tissue responsive to the axial-transmission time delay and the pulse-echo time delay (S24, [0144]).
Regarding claim 23, Suetoshi teaches the method of claim 22, further comprising the steps of:
generating a second axial ultrasound signal (ultrasonic wave, [0054]) from the first transducer towards and into the bony member wherein portions of the second axial ultrasound signal travel along the longitudinal axis of the bony member in a second axial direction ([0073] & Figure 4); and
receiving first and second portions (front-surface reflected waves & back-surface reflected waves, [0086]) of the second axial ultrasound signal at a second pair of acoustic elements (transducer groups, [0086]) of the first transducer after the first and second portions of the second axial ultrasound signal have exited the bony member ([0074]) and generate a second pair of axial output signals (received waves signals, [0084]) in response, wherein processing the first pair of axial output signals includes processing the first and second pairs of axial output signals to obtain the axial transmission time delay (propagation time, [0087] & speed of sound, [0091]).
Regarding claim 24, Suetoshi teaches the method of claim 23, wherein the second pair of acoustic elements is the first pair of acoustic elements (Figure 13).
Regarding claim 25, Suetoshi teaches the method of claim 23, wherein the second pair of acoustic elements differs from the first pair of acoustic elements (Figure 4).
Regarding claim 26, Suetoshi teaches the method of claim 23, wherein processing the first and second pairs of axial output signals includes:
determining a first time delay responsive to the first pair of axial output signals ([0103] & [0113]);
determining a second time delay responsive to the second pair of axial output signals ([0103] & [0113]); and
computing the axial transmission time delay responsive to the first time delay and the second time delay (S12, [0103] & S16, [0113]).
Regarding claim 27, Suetoshi teaches the method of claim 26, wherein computing the axial transmission time delay includes averaging the first time delay and the second time delay ([0103] & [0110]).
Regarding claim 28, Suetoshi teaches the method of claim 22, wherein the first portion of the first radial ultrasound signal is reflected by the periosteum (front-surface 10a, [0069]) of the bony member and the second portion of the first radial ultrasound signal is reflected by the endosteum (back-surface 10b, [0069]) of the bony member.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Suetoshi in view of Cretin (US 2015/0211844).
Regarding claim 29, Suetoshi teaches a method of non-invasive and quantitative assessment of the status of bone tissue in a bony member (cortical bone 10, [0050]) within a living organism, comprising the steps of:
acoustically coupling a transducer (ultrasonic transceiver 2, [0053]) to skin (soft tissues 11, [0051]) disposed over the bony member ([0054]);
generating a first axial-ultrasound signal (ultrasonic wave, [0054]) in the bony member along a longitudinal axis ([0055]) of the bony member in a first axial direction ([0073] & Figure 4) to obtain a first pair of axial-ultrasound output signals (received waves signals, [0084]), and generating a second axial-ultrasound signal (ultrasonic wave, [0054]) in the bony member along the longitudinal axis of the bony member in a second axial direction ([0073] & Figure 4) to obtain a second pair of axial-ultrasound output signals (received waves signals, [0084]);
As stated in the above rejections of the independent claims, [0055] teaches that the transceiver 2 can be oriented to operate in either the longitudinal or radial directions.
processing the first pair of axial-ultrasound output signals and the second pair of axial-ultrasound output signals, to obtain an axial-transmission time delay (propagation time, [0087] & speed of sound, [0091]);
generating a radial ultrasound signal (incident wave, [0068]) and directing the radial ultrasound signal from the transducer radially through the bone tissue ([0069] & Figure 2) to obtain a pulse-echo output signal (electrical signal, [0071]);
processing the pulse-echo output signal to obtain a pulse-echo time delay (propagation time, [0087]) corresponding to a transit time for the first radial ultrasound signal to travel between a periosteum (front-surface 10a, [0069]) of the bony member and an endosteum (back-surface 10b, [0069]) of the bony member ([0087]); and
Paragraph [0055] teaches that the transceiver 2 can be oriented to operate in either the circumferential (radial) direction or the longitudinal (axial) direction.  Therefore, the steps of determining a time delay between the reception of the front-surface reflected signals and back-surface reflected signals remain fundamentally the same whether calculating the axial transmission time delay or pulse-echo time delay.
generating an estimate of a characteristic (index related to the bone strength, [0144]) of the bone tissue responsive to the axial-transmission time delay and the pulse-echo time delay (S24, [0144]).
However, Suetoshi fails to disclose that the second axial direction is opposite to the first axial direction.
Cretin teaches that the second axial direction is opposite to the first axial direction ([0061] & Figure 3A).
Paragraph [0061] states that the focus of the transducer can be changed.  As long as the focus is located between the ends of the transducer in the longitudinal direction, as illustrated in Figure 3A, ultrasound signals will be sent in both the positive and negative longitudinal directions.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the transducer taught by Cretin to carry out the process taught by Suetoshi.  This would result in a more convenient, streamlined experience for the user, as the entire process would be able to be performed by a single transducer.  Additionally, because bone has anisotropic properties, obtaining axial signals in the direction opposite to that of a first axial signal results in a higher degree of confidence when estimating a characteristic of the bone tissue.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793